                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                No. 5:19-CV-52-BO


DANIEL PATRICK,                            )
                     Plaintiff,            )
                                           )
v.                                         )                     ORDER
                                           )
MATTHEW G. WHITAKER, et al.,               )
               Defendants.                 )




       This cause comes before the Court sua sponte.

       The hearing in this matter currently set for April 4, 2019, is hereby CONTINUED to April

16, 2019, at 2:00 p.m. at the United States Courthouse, 310 New Bern Avenue, Raleigh, North

Carolina.




so ORDERED, this ~Vday of March, 2019.



                                           )~t/.
                                           TERRENCE W. BOYLE
                                                                       1f¥1'-
                                           CHIEF UNITED STATES DISTRICT JUDGE




            Case 5:19-cv-00052-BO Document 25 Filed 03/25/19 Page 1 of 1
